ORDER

PER CURIAM.
Rick P. Griffen and Kimberly Griffen (“Plaintiffs”) appeal the trial court’s judgment in favor of Tommie M. Nixon and Patsy G. Nixon (“Defendants”) and against Plaintiffs in a contractual dispute between the parties. According to Plaintiffs, the trial court erred in erroneously applying the law and in ruling against the weight of the evidence when it failed to find that the agreement was valid and benefited their land and that Defendants refused to honor the agreement. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.